UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                               No. 98-30341


             IN THE MATTER OF DESTINY DRILLING (USA) INC.,
                    Owner and/or Owners Pro Hac Vice
          of AIRBOAT SSGC NO. 1 (now designated SS UNIT 460)


                     DESTINY DRILLING (USA) INC.,
                 as Owner and/or Owners Pro Hac Vice
         of AIRBOAT SSGC NO. 1 (now designated SS UNIT 460);
                                                      Plaintiff-Appellee,

                                     v.

                           FRANK A HAIRE, JR.;

                                                      Claimant-Appellant,


             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (97-CV-1056)


                              June 10, 1999

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

            Frank A. Haire, Jr., an employee of Destiny Drilling

(USA), Inc. (“Destiny”), was injured while operating an airboat in

a floating marsh in St. Mary Parish, Louisiana. Lacking sufficient

lubricant on its hull, the airboat became entangled in the thick

vegetation covering the surface and lurking beneath the murky marsh

waters.    In order to free the airboat, Haire tied down the boat’s


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
accelerator, removed himself to the marsh, and attempted to push

the airboat free of the vegetation.   In the process, he injured his

lower back.

          To recover for his injury, Haire filed suit in Louisiana

state court under the Jones Act, 42 U.S.C. § 688, and the General

Maritime Law.   In turn, Destiny instituted a limitation proceeding

in federal court and moved to stay Haire’s state suit.   The parties

filed cross-motions for summary judgment in the district court,

arguing Haire’s status as a Jones Act seaman.     Finding Haire was

not a seaman, the district court exonerated Destiny from liability.

We affirm.

          A worker is considered a Jones Act seaman if injured

while working aboard a “vessel in navigation.”      See Bernard v.

Binnings Constr. Co., 741 F.2d 824, 827 (5th Cir. 1984); Offshore

Co. v. Robison, 266 F.2d 769, 776 (5th Cir. 1959).       Although a

worker’s status as a seaman is normally a question for the trier of

fact, a court may grant summary judgment on the issue when the

underlying facts are undisputed and no reasonable person could

disagree on the claimant’s status.    See Bernard, 741 F.2d at 827-

28.   When a district court grants summary judgment, this court

reviews the determination de novo, employing the same standards as

the district court.   See Urbano v. Continental Airlines, Inc., 138
F.3d 204, 205 (5th Cir.), cert. denied, --- U.S. ---, 119 S. Ct.
509 (1998).     Summary judgment is appropriate when, viewing the

evidence in the light most favorable to the nonmoving party, the

record reflects that no genuine issue of material fact exists, and


                                 2
the moving party is entitled to judgment as a matter of law.                        See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-24, 106 S. Ct. 2548,

2552-53 (1986); see also Fed. R. Civ. P. 56(c).

             Under the Jones Act, this court has defined a “vessel” as

a   “structure       designed    or     utilized         for     ‘transportation    of

passengers, cargo or equipment from place to place across navigable

waters.’”      See    Bernard, 741 F.2d     at    828-29    (emphasis   added)

(quoting Cook v. Belden Concrete Prods., Inc., 472 F.2d 999, 1002

(5th Cir. 1973)); see also 1 U.S.C. § 3 (defining vessel as any

“artificial contrivance used . . . as a means of transportation on

water”).     Based on the facts of this case, the airboat on which

Haire was working was not a vessel engaged in navigation over

navigable waters.         This court has previously refused to ascribe

navigable water status to several bayous characterized as shallow

(between seven and 18 inches deep), clogged, and terminating in

marsh. See Dardar v. LaFourche Realty Co., 55 F.3d 1082, 1085 (5th

Cir. 1995).    The stipulated facts in this dispute describe the St.

Mary Parish marsh as non-navigable, shallow, and vegetation-choked.

Haire     admits   that   an    airboat       is   the    only    craft   capable    of

traversing the marsh -- other boats are incapable.                        Indeed, it

would be strange to hold that a marsh constituted a “navigable”

waterway when the area was so overgrown that Haire’s craft became

mired in vegetation.1          Admittedly, an airboat can operate in the


      1
            See LaFourche, 55 F.3d at 1085 (defining navigable waterway as
“highways for commerce, over which trade and travel are or may be conducted in
customary modes” (quoting The Daniel Ball, 77 U.S. (10 Wall.) 557, 563 (1870));
see also, e.g., Strother v. Bren Lynn Corp., 671 F. Supp. 1118, 1119 (W.D. La.
1987) (marsh not navigable water; amphibious vehicle not vessel); Percle v.

                                          3
shallows of navigable waters, but the ability to float and move

across navigable waters is not determinative of vessel status. See

Bernard, 741 F.2d at 829.

            An airboat is constructed as a means of transportation

across   non-navigable     waters.       Haire   has   stipulated     as   much.

Moreover, when Haire was injured, the airboat was being operated in

a non-navigable marsh.         Under these circumstances, the district

court did not err in determining that the airboat was not a vessel

in navigation over navigable waters for Jones Act purposes.

            AFFIRMED.

James L. Dennis, specially concurring:



            I respectfully concur because on the record presented for

our review a reasonable trier of fact could not find that the

particular airboat in this case was ever actually operated on or

designed for operation on navigable waters.




Western Geophysical Co. of Am., 528 F. Supp. 227, 230 (E.D. La. 1981) (marsh not
navigable water; marsh buggy not vessel when operating in marsh).     While Haire
cites Maddox v. Omni Drilling Corp., 698 So. 2d 1022 (La. Ct. App. 1997) (finding
airboat constituted Jones Act vessel), we find the case less than compelling,
distinguishable, and erroneous.

                                       4